                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 UNITED STATES OF AMERICA

                                                     CRIMINAL ACTION No.: 3:15-CR-5-HTW
 vs.                                                                                  and
                                                       CIVIL ACTION No.: 3:18-CV-175-HTW

 DANIEL GEORGE KELLEY

                                             ORDER

       BEFORE THIS COURT are the pro se petitioner’s Motions to Vacate Under Title 28

U.S.C. § 2255. [Docket nos. 78 and 81]. Having reviewed petitioner’s motions for relief pursuant

to 28 U.S.C. § 2255, the Court hereby orders that the government respond to the motion on or

before March 31, 2019. Petitioner’s reply, if any, is due on or before April 21, 2019.

       SO ORDERED this the 4th day of March, 2019.

                                      /s/HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 1
